Citation Nr: 0401412	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds that additional examinations are required.  
The veteran should be provided examination to determine the 
diagnosis and etiology of his claimed conditions.  The 
examiner must be provided the claims folder in advance of the 
examination and the examiner is requested to review the 
claims folder and service medical records closely.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  Make arrangements for the veteran to 
be afforded a VA audiologic examination to 
determine the nature and etiology of his 
hearing loss and tinnitus.  All necessary 
tests should be conducted.  If hearing 
loss or tinnitus is diagnosed, the 
examiner should review the claims folder 
and offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
hearing loss or tinnitus was caused by or 
aggravated by service to specifically 
include consideration of whether noise 
trauma during service, if present, caused 
the hearing loss/tinnitus diagnosed after 
service.  The examiner should review the 
service medical records including the 
separation examination report, the 
veteran's work as a radio operator in-
service, and the medical reports since 
service.  The examiner should specifically 
review Dr. Michael Murray's opinion that a 
substantial portion of the veteran's 
hearing loss may be service-connected.  
The examiner should offer a complete 
rationale for any opinion provided.

3.  The RO should then readjudicate the 
claim for service connection for PTSD, 
including reviewing all newly obtained 
evidence.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




